PER CURIAM.
The judgment appealed from in this case dismissed an amended complaint whereby the appellants sought damages for breach of a ten year lease of certain real estate made to the appellee as lessee. The trial court was correct in holding the lease was not enforceable. The real estate involved was owned m an estate by the entireties by appellants who were husband and wife.
The lease was signed by the husband but was not signed by the wife. Failure of the wife to join and sign the lease made this ten year lease defective. See Richart v. Roper, 156 Fla. 822, 25 So.2d 80, 81. The lease was defective also because not witnessed as required by § 689.01 Fla.Stat., F.S.A.
Affirmed.